Citation Nr: 0102248	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-13 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a heart disorder, 
including hypertension and a heart murmur.

5.  Entitlement to service connection for nerve damage of the 
right middle finger.

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to service connection for a low back 
disorder.

8.  Entitlement to service connection for a dental disorder.

9.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

10.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board addresses the issues of entitlement to service 
connection for a bilateral knee disorder, a heart disorder, 
including hypertension and a heart murmur, a cervical spine 
disorder, and a low back disorder, entitlement to an initial 
evaluation in excess of 10 percent for tinnitus, and 
entitlement to an initial compensable evaluation for 
bilateral hearing loss in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claims of entitlement to service connection for a skin 
disorder, headaches, nerve damage of the right middle finger 
and a dental disorder.

2.  There is no medical evidence of record establishing that 
the veteran currently has a skin disorder, headaches, nerve 
damage of the right middle finger or a dental disorder.

3.  The issues of entitlement to service connection for a 
skin disorder, headaches, nerve damage of the right middle 
finger and a dental disorder do not involve questions of 
medical complexity or controversy.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).

2.  Headaches were not incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2000), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.102, 3.303 (2000).

3.  Nerve damage of the right middle finger was not incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.303 (2000).

4.  A dental disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000), as amended 
by Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).

5.  Securing an advisory medical opinion from an independent 
medical expert is not warranted.  38 U.S.C.A. § 7109 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for a skin disorder, 
headaches, nerve damage of the right middle finger, and a 
dental disorder.  The RO denied the veteran these benefits in 
June 1998 on the basis that the claims were not well 
grounded.  During the pendency of this appeal, however, a 
bill was passed that eliminates the need for a claimant to 
submit a well-grounded claim and amplifies the VA's duty to 
assist a claimant in the development of his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-
5107, 5126).  This legislation now necessitates the Board to 
proceed directly to an adjudication of the merits of a 
service connection claim (provided the Board finds that the 
VA has fulfilled its duty to assist) without determining 
whether the claim is well grounded.  

In this case, the Board's decision to proceed as required 
does not prejudice the veteran in the disposition of his 
claims for service connection for a skin disorder, headaches, 
nerve damage of the right middle finger, and a dental 
disorder.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In its April 1999 statement of the case, the RO 
notified the veteran of all regulations pertinent to service 
connection claims, including those relating to well-
groundedness, informed him that it had denied his claims for 
service connection for a skin disorder, headaches, nerve 
damage of the right middle finger and a dental disorder 
because he had not submitted competent medical evidence 
linking these disorders to service (evidence that was 
previously required to well ground a claim and that is still 
required to grant a claim on the merits), and provided the 
veteran and his representative an opportunity to present 
further argument in support of these claims.  The veteran 
took advantage of this opportunity by subsequently submitting 
a written statement in support of his claims.  Clearly, the 
veteran was ensured due process of law as a result of the 
actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claims.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In this case, the RO has obtained all treatment 
records identified by the veteran and the veteran has not 
identified any additional evidence he wishes to associate 
with his claims file.  Based on this fact and for the reasons 
indicated below, the Board concludes that there is no 
reasonable possibility that any assistance the VA could 
provide would aid the veteran in substantiating his claims 
for service connection for a skin disorder, headaches, nerve 
damage of the right middle finger, and a dental disorder.  
Instead, the Board finds that the VA has fulfilled its duty 
to assist the veteran in obtaining and fully developing all 
of the facts relevant to these claims.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).  Subsequent manifestations of a chronic disease 
in service, however remote, are to be service connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The veteran served on active duty from April 1966 to April 
1968.  His service medical records reflect that he was noted 
to have a dental abnormality on enlistment examination in May 
1966, and an unidentified finger that was redressed in July 
1967.  They also reflect that he did not complain of any skin 
or dental problems, headaches, or nerve damage of the right 
middle finger during active service.  On separation 
examination in March 1968, the veteran marked that he had not 
had any skin diseases, frequent or severe headaches, severe 
tooth or gum trouble, swollen or painful joints, or neuritis 
and the examining physician noted normal skin, lymphatics, 
neurological evaluation, and upper extremities.  

During a July 1998 meeting with a Readjustment Counseling 
Specialist, the veteran mentioned that his skin peeled in the 
summers and that his cousin believed this problem was related 
to Agent Orange exposure.  Post-service medical records, 
including outpatient treatment notes and hospitalization 
reports from Hanssen Chiropractic Clinic, Howard Chiropractic 
Clinic, Grand Island Orthopedics & Sports Medicine, Saint 
Francis Medical Center, and A. E. Van Wie, M.D., show no 
treatment for a skin disorder, headaches, nerve damage of the 
right middle finger or a dental disorder.  

To merit an award of service connection under 38 U.S.C.A. 
§ 1110, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Gilpin v. West, 155 F.3d 1353, 1355-1356 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, there is simply no evidence other than the 
veteran's own assertions establishing that the veteran 
currently has the claimed disorders.  Unfortunately, the 
veteran's assertions in this regard are insufficient to 
establish the existence of a present disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).   

The Board acknowledges the contentions of the veteran's 
representative, which include: (1) that the complexity of the 
issues and inadequacy of the VA examinations warrant 
advisory/independent medical opinions; (2) that the VA 
examinations did not provide a nexus or etiology for the 
claimed conditions;
(3) that the veteran's claims warrant application of 
38 C.F.R. § 3.102, the reasonable doubt doctrine; and (4) 
that the veteran is entitled to adequate reasons and bases 
for any denials.  

With regard to the first contention, the Board notes that, 
according to statute, an opinion of an independent medical 
expert may be obtained in cases where the issue under 
consideration is of such medical complexity or controversy 
that it justifies soliciting an opinion from an independent 
medical expert.  38 U.S.C.A.
§ 7109 (West 1991).  However, the issues in this case are 
neither complex nor controversial; they merely require 
medical evidence establishing that the veteran has current 
disabilities that are related to his period of active 
service.  Accordingly, solicitation of a medical opinion from 
an independent medical expert is not warranted.  

With regard to the second contention, the Board points out 
that the veteran is not entitled to a VA examination for the 
purpose of obtaining an opinion as to the etiology of his 
disorders if no reasonable possibility exists that such 
assistance would aid in substantiating his claims.  As 
previously noted, in this case, because the veteran has not 
submitted competent evidence that he currently has a skin 
disorder, headaches, nerve damage of the right middle finger 
and/or a dental disorder, which caselaw requires, there is no 
reasonable possibility that a VA examination would aid in 
substantiating his claims. 

Finally, with regard to the third and fourth contentions, the 
Board believes that the statement of the case, the 
supplemental statement of the case, and the above discussion 
provide adequate reasons and bases for its denials, and 
inform the veteran of the elements necessary to grant his 
claims in the future.  The veteran is not entitled to the 
benefit of the doubt in resolving his claims because the 
evidence in this case is not in relative equipoise.  Rather, 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for a skin 
disorder, headaches, nerve damage of the right middle finger, 
and a dental disorder.  The claims must therefore be denied.  


ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for nerve damage of the 
right middle finger is denied.

Entitlement to service connection for a dental disorder is 
denied.


REMAND

The veteran also claims that he is entitled to service 
connection for a bilateral knee disorder, a heart disorder, 
including hypertension and a heart murmur, a cervical spine 
disorder and a low back disorder, an evaluation in excess of 
10 percent for tinnitus, and a compensable evaluation for 
bilateral hearing loss.  The Board finds that additional 
development by the RO is necessary before deciding the merits 
of the veteran's remaining claims. 

First, as previously indicated, during the pendency of this 
appeal, legislation was passed that amplifies the VA's duty 
to assist a claimant in the development of his claim.  This 
duty now includes providing the claimant a medical 
examination when the totality of the evidence establishes 
that the claimant has a current disability that may be 
associated with his period of active service and there is 
insufficient medical evidence of record for the VA to decide 
the claim.  In this case, the post-service medical evidence 
noted above confirms that the veteran has been diagnosed with 
bilateral knee, heart, cervical spine and lumbar spine 
disorders.  In addition, the veteran asserts that he was 
treated for these disorders during service, and that his back 
disorder preexisted service and was aggravated therein.  As 
the record stands, however, there is insufficient medical 
evidence of record to determine whether the current bilateral 
knee, heart, cervical spine and lumbar spine disorders are 
related to the alleged in-service treatment.  In light of 
these facts, VA orthopedic and cardiology examinations are 
necessary for the Board to decide equitably the remainder of 
the veteran's service connection claims.  The Board believes 
that it would helpful if, during these examinations, the 
examiners reviewed the veteran's claims file in its entirety, 
considered the evidence, and opined whether it is at least as 
likely as not that the veteran's current bilateral knee, 
heart, cervical spine, and lumbar spine disorders were 
incurred in or aggravated by his period of active service.  

Second, it appears that the veteran's service medical records 
may be incomplete.  During a meeting with a Readjustment 
Counseling Specialist in January 1998, the veteran reported 
that his service records were lost when he was assigned to 
the 2nd Battalion of the 47th Regiment.  The RO attempted to 
obtain these records, but in a letter dated September 1999, 
the United States Armed Services Center for Research of Unit 
Records indicated that they did not have them.  They advised 
the RO to obtain such records by contacting the Director of 
the National Personnel Records Center in St. Louis, Missouri.  
On Remand, the RO should contact the veteran and ask him to 
provide more detailed information regarding his alleged 
treatment, and based on the information received, make 
another effort to obtain the missing records. 

Third, the veteran seeks higher initial evaluations for his 
tinnitus and bilateral hearing loss, but he has not had these 
disabilities evaluated by the VA since May 1998.  
Accordingly, the RO should afford the veteran additional VA 
examinations for the purpose of determining the current level 
of impairment caused by these disabilities. 

Fourth, because this claim is being remanded for other 
purposes, on Remand, the veteran should be given an 
opportunity to identify and authorize the release of all 
pertinent, outstanding medical records that may be missing 
from his claims file and to submit additional argument in 
support of his claims.  

To ensure that the veteran is afforded due process of law and 
that the Board's decision is based on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all VA and private medical 
providers who have treated his bilateral 
knee, heart, cervical spine and lumbar 
spine disabilities, tinnitus and hearing 
loss and whose records have not yet been 
obtained.  After securing any necessary 
authorization, the RO should then obtain 
and associate with the claims file all 
identified treatment records.  The RO 
should also request the veteran to submit 
a written statement indicating the nature 
of his in-service knee, heart, back and 
neck treatment.  In his statement, the 
veteran should identify all medical 
facilities where he was treated in 
service and indicate whether any of the 
alleged treatment was rendered during 
combat.  

2.  After receiving the veteran's written 
statement detailing his in-service 
medical treatment, the RO should attempt 
to obtain records of this treatment from 
the appropriate authorities.  If the 
veteran alleges that the treatment was 
rendered during combat, the RO should 
inform the veteran that he may submit lay 
evidence to support that assertion.

3.  Thereafter, the RO should afford the 
veteran VA orthopedic and cardiology 
examinations for the purpose of 
ascertaining the etiology of all knee, 
heart, cervical spine, and lumbar spine 
disorders shown to exist.  Prior to the 
examinations, the RO should provide the 
examiners with the veteran's claims file 
and a copy of this Remand for review.  
Thereafter, the examiners should conduct 
all evaluations, studies, and tests 
deemed necessary.  Following a 
comprehensive review of the record and 
the veteran's history and thorough 
examinations, the examiners should 
diagnose all knee, heart, cervical spine, 
and lumbar spine disorders that are 
present and, with regard to each disorder 
diagnosed, opine whether it is at least 
as likely as not that the disorder was 
incurred in or aggravated by the 
veteran's period of active service.  The 
examiners should provide the complete 
rationale on which their opinions are 
based.

4.  The RO should also afford the veteran 
VA audiology and ear disease examinations 
for the purpose of ascertaining the 
severity of the veteran's tinnitus and 
hearing loss.  Prior to the examinations, 
the RO should provide the examiners with 
the veteran's claims file and a copy of 
this Remand for review.  Thereafter, the 
examiners should conduct all evaluations, 
studies, and tests deemed necessary.  
Following a comprehensive review of the 
record and the veteran's history and 
thorough examinations, the examiners 
should indicate, using the nomenclature 
of the rating schedule, the level of 
social and industrial impairment caused 
by the veteran's tinnitus and bilateral 
hearing loss.  The examiners should 
provide the complete rationale on which 
their opinions are based.

5.  The RO should then review the VA 
examination reports to determine whether 
they comply with the previous 
instructions.  If they are deficient in 
any regard, immediate corrective action 
should be taken.  

6.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with the duty to assist, documentation 
and notification requirements set forth 
in the Veterans Claims Assistance Act of 
2000.  

7.  Finally, the RO should readjudicate 
the veteran's claims.  The RO should 
consider all of the representative's 
assertions and apply all regulations 
pertinent to the veteran's claims.  If 
any decision is adverse to the veteran, 
the RO should provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law and that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal; however, no action is 
required until he is otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



